— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 13, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant admitted that he had previously been warned that he was taking too long to make deliveries. There was also testimony that claimant had received a written warning concerning the length of his deliveries and that he was warned that he could be discharged if it continued. On the last day of his employment, claimant took an hour for a delivery that the *334employer’s vice-president testified should have taken 10 to 15 minutes and that claimant’s only excuse was that he was tired. Claimant admitted that he never complained that he had too much work. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant was discharged because he was not doing his job properly and that the discharge was due to misconduct is supported by substantial evidence and must be upheld (see, Matter of Taylor [New York Tel. Co. — Levine], 53 AD2d 772). To the extent that claimant’s version of the facts surrounding his dismissal differs from that of the employer, this merely presented the Board with a question of credibility which was within its exclusive province to resolve (see, Matter of Woods [Ross], 54 AD2d 515).
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.